Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung 10,962,570.
Leung discloses a probe assembly comprising: a board (220) having a plurality of through holes (221); a mount (210) having a plurality of threaded holes; a plurality of spring loaded posts (320), each formed by fitting a spring into a respective post, wherein the posts are fitted into the threaded holes; and a plurality of screws fitting the board to the mount by reaching into the threaded holes through the trough holes and the spring loaded posts, wherein the board touches the spring loaded posts.  The assembly further comprising a bracket (121, 122) and means (elastic ring 310) for securing the board at a target position wherein the board is adjusted to the target position by turning the screws.  The term “MEMS board” without functional performance is considered an intended use term with no patentable weight being given. 
The probe assembly disclosed by Leung inherently performs the claimed method steps of claims 9-11, 14 and 15.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, 12, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung 10,962,570.
With respect to claims 5, 6, 12 and 13, although Leung lacks a clear inclusion of glue as claimed, the use of known available glue for securing components together would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify Leung accordingly in order to provide a better means for securing the board.  The further inclusion of ranges of the clearances would have been obvious to one of ordinary skill in the art for similar reasons set forth above.  The proposed invention of Leung would have been inherently performs the claimed method steps.
With respect to claim 8, although Leung lacks to specify the thickness of the spring loaded posts as claimed, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Leung accordingly in order to provide suitable size of the spring loaded posts.
With respect to claims 16-20, Leung discloses that the disclosed embodiments can be combined in any suitable way in one or more embodiments but fails to include a transmitter and a receiver as claimed.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Leung accordingly in order to provide a different embodiment of the assembly.  The inclusion of the range of clearances as claimed would have been obvious to one of ordinary skill in the art for the similar reasons set forth in the above discussion of claims 5 and 6.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878